Exhibit 10.6

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the “Agreement”) dated as of October 22,
2009, is made by UTEK Corporation, a Delaware corporation, and UTEK Real Estate
Holdings, Inc., a Florida corporation (collectively, the “Borrower”) and Cortez
114, LLC, a Florida limited liability company (the “Guarantor”) (Borrower and
Guarantor are collectively referred to as (the “Indemnitor”), to and in favor of
Gators Lender, LLC, a Florida limited liability company (the “Lender”).

RECITALS

A. Guarantor is the present owner of vacant real property located in Hernando
County, Florida, and legally described on Exhibit A attached hereto (the
“Property”).

B. Guarantor has a direct or indirect financial interest in Borrower.

C. Lender has agreed to make a loan (the “Loan”) in the amount of One Million
Seven Hundred Fifty Thousand Dollars ($1,750,000.00) to Borrower pursuant to
that certain Note and Warrant Purchase Agreement dated the same date as this
Agreement, by and between Lender and Borrower (the “Purchase Agreement”).

D. Guarantor has agreed to guarantee the Loan pursuant that certain Absolute
Guaranty of Payment and Performance dated the same date as this Agreement (the
“Guaranty”), which Guaranty is secured by a Mortgage and Security Agreement (the
“Mortgage”) encumbering the Property. The Purchase Agreement, Note, Guaranty,
Mortgage, Transaction Documents (as such term is defined in the Purchase
Agreement) and other documents evidencing, securing or otherwise relating to the
Loan are hereinafter called the “Loan Documents”.

E. Borrower and Guarantor will benefit from the disbursement of the Loan.

F. Lender would not be willing to extend the Loan to Borrower if Hazardous
Materials (as defined below) were present on, under or about the Property in
violation of applicable Hazardous Material Laws (as defined below), or the
operations and activities of Guarantor were in violation of applicable Hazardous
Material Laws.

G. As a material inducement to Lender’s making and causing the making of the
Loan, Borrower and the Guarantor have agreed to make certain warranties,
representations and covenants regarding the presence of Hazardous Materials on,
under or about the Property and the operation and activities of Guarantor, and
to indemnify and hold Lender harmless from and against any and all liability,
damages, losses, claims, costs and expenses resulting from or arising out of any
claim, demand, cost or judgment made against Lender by any party including,
without limitation, a governmental authority, in connection with the presence of
Hazardous Materials in or about the Property or any failure to comply with
Hazardous Materials Laws with respect to the Property or any operations and
activities of Guarantor.



--------------------------------------------------------------------------------

H. As a condition precedent to funding the Loan, Lender requires the execution
of this Agreement.

AGREEMENTS

NOW THEREFORE, in order to induce Lender to disburse the proceeds of the Loan,
and in consideration of the matters described in the foregoing Recitals, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Recitals. The Recitals are true and correct and are incorporated herein by
this reference.

2. Covenants, Representations and Warranties of Indemnitor. Indemnitor
represents that it has not obtained and does not have in its possession or
control any pre-existing report, investigation, opinion or other study of the
environmental condition of the Property. Indemnitor covenants, represents and
warrants to the best of its knowledge and without investigation that: (a) no
substances, including without limitation, asbestos or any substance containing
asbestos and deemed hazardous under any Hazardous Material Law (defined below),
the group of organic compounds known as polychlorinated biphenyls, flammable
explosives, radioactive materials, chemicals known to cause cancer or
reproductive toxicity, pollutants, effluents, contaminants, emissions or related
materials and any items included in the definition of hazardous or toxic waste,
materials or substances (“Hazardous Materials”) under any Law relating to
environmental conditions and industrial hygiene, including without limitation,
the Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C.
Section 6901 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”), 42 U.S.C. Sections 9601-9657, as amended by
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 5101, et seq., the Federal Water
Pollution Control Act and Clean Water Act, 33 U.S.C. Section 1251-1387, the
Clean Air Act, 42 U.S.C. Section 7401, et seq., the Toxic Substances Control
Act, 15 U.S.C. Sections 2601-2629, the Safe Drinking Water Act, 42 U.S.C.
Sections 300f-300j, the Florida Resource Recovery and Management Act,
Section 403.702, et seq., Florida Statutes, the Pollutant Discharge Prevention
and Control Act, Sections 376.011-376.21, Florida Statutes, and all similar
federal, state and local environmental statutes, ordinances and the regulations,
orders, decrees now or hereafter promulgated, enacted, adopted, entered or
issued, both within and outside the present contemplation of Indemnitor and
Lender (collectively, the “Hazardous Material Laws”), have been or shall be
installed, used, generated, manufactured, treated, handled, refined, produced,
processed, stored or disposed of, or are now present in, on or under the
Property; (b) no activity has been or shall be undertaken on the Property which
would cause (i) the Property to become a hazardous waste treatment, storage or
disposal facility within the meaning of, or otherwise bring the Property within
the ambit of RCRA or any Hazardous Material Law, (ii) a release or threatened
release of Hazardous Material from the Property within the meaning of, or
otherwise bring the Property within the ambit of CERCLA or SARA or any Hazardous
Material Law, or (iii) the discharge of Hazardous Material into any watercourse,
body of surface or subsurface water or wetland, or the discharge into the

 

2



--------------------------------------------------------------------------------

atmosphere of any Hazardous Material which would require a permit under any
Hazardous Material Law; (c) no activity has been or shall be undertaken with
respect to the Property which would cause a violation or support a claim under
RCRA, CERCLA, SARA or any Hazardous Material Law, (d) no underground storage
tanks or underground deposits are or were located on the Property and
subsequently removed or filled; (e) no investigation, administrative order,
litigation or settlement with respect to any Hazardous Materials is threatened
or in existence with respect to the Property; (f) (i) any aboveground or
underground storage tanks on the Property have been properly registered with the
Florida Department of Environmental Regulation and are in full compliance with
the standards for stationary tanks contained in Chapter 17-761 or 17-762,
Florida Administrative Code, any local tank regulation program authorized under
Chapter 17-63, Florida Administrative Code, and regulations for underground
storage tanks promulgated by the U.S. Environmental Protection Agency in 40
C.F.R. Part 280, and (ii) there has never been a discharge, as that term is
defined in Rule 17-761.200(33)(b), Florida Administrative Code, of any
pollutants, contaminants or petroleum products from any of the aboveground or
underground storage tanks and the Property has never been the subject of a
petroleum contamination site cleanup or remediation under Chapter 17-770,
Florida Administrative Code, or other applicable Hazardous Material Laws; and
(g) no notice has been served on Indemnitor from any entity, governmental body,
or individual claiming any violation of any Hazardous Material Law, or requiring
compliance with any Hazardous Material Law, or demanding payment or contribution
for environmental damage or injury to natural resources.

3. Indemnities. Indemnitor hereby agrees to unconditionally indemnify, defend,
and hold Lender harmless against any (i) loss, liability, damage, expense or
claim arising from the imposition or recording of a lien, the incurring of costs
of required repairs, clean up or detoxification and removal under any Hazardous
Material Law with respect to the Property or liability to any third party in
connection with any violation of a Hazardous Material Law; (ii) other loss,
liability, damage, expense or claim which may be incurred by or asserted against
Lender directly or indirectly resulting from the presence on or under, or the
discharge, emission or release from the Property into or upon the land,
atmosphere, or any watercourse, body of surface or subsurface water or wetland,
arising from the installation, use, generation, manufacture, treatment,
handling, refining, production, processing, storage, removal, clean up or
disposal of any Hazardous Material (as defined below) whether or not caused by
Guarantor; (iii) the breach of any representation or warranty under this
Agreement; and (iv) loss of value of the Property as a result of any such lien,
clean up, detoxification, loss, liability, damage, expense or claim or a failure
or defect in title occasioned by any Hazardous Material or Hazardous Material
Law.

Indemnitor shall pay when due any judgments or claims for damages, penalties or
otherwise against Lender, and shall assume the burden and expense of defending
all suits, administrative proceedings and resolutions of any description with
all persons, political subdivisions or government agencies arising out of the
occurrences set forth in this Agreement. In the event that such payment is not
made Lender, at its sole discretion, may proceed to file suit against Indemnitor
to compel such payment. In addition to any remedy available for failure to
periodically pay such amounts, such amounts shall thereafter bear interest at
the “Default Rate” as set forth in the Note.

 

3



--------------------------------------------------------------------------------

Indemnitor waives any right to require that any action be brought against
Borrower or any other person or that any other remedy under the Note or Mortgage
be exhausted. Lender may, at its option, proceed against Indemnitor in the first
instance to collect monies where due or obtain performance under this Agreement,
without first proceeding against Indemnitor or any other person and without
first resorting to the Note and Mortgage or any other remedy under the Note and
Mortgage.

4. Duration of Indemnity. This Agreement shall pertain to a period of time
commencing on the date hereof and shall apply to any claim, demand or charge
contemplated by this Agreement made or asserted at any time. This Agreement
shall not be limited to any extent by the term of the Loan and shall continue,
survive and remain in full force and effect notwithstanding foreclosure under
the Mortgage or delivery of a deed in lieu of foreclosure. The provisions of
this Agreement shall be deemed to survive issuance of a certificate of title and
shall continue in full force and effect after any foreclosure or other
proceeding by which Lender, its successors and assigns, succeed to ownership of
the Property; provided, however, that the indemnity obligations under this
Agreement shall apply only to conditions on the Property existing prior to the
date of Lender’s ownership of the Property. This Agreement and the indemnity
obligations hereunder shall terminate upon payment in full and satisfaction of
the Note and Mortgage.

5. Notices from Indemnitor. Indemnitor shall immediately advise Lender in
writing of (i) any governmental or regulatory actions instituted or threatened
under any Hazardous Material Law affecting the Property or the matters
indemnified hereunder including, without limitation, any notice of inspection,
abatement or noncompliance, (ii) all claims made or threatened by any third
party against Indemnitor or the Property relating to damage, contribution, cost
recovery, compensation, loss or injury resulting from any Hazardous Material,
(iii) Indemnitor’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of the Property that could cause the Property to be
classified in a manner which may support a claim under any Hazardous Material
Law, and (iv) Indemnitor’s discovery of any occurrence or condition on the
Property or any real property adjoining or in the vicinity of the Property which
could subject Indemnitor or the Property to any restrictions on ownership,
occupancy, transferability or use of the Property under any Hazardous Material
Law. Indemnitor shall immediately deliver to Lender any documentation or records
as Lender may request in connection with all such notices, inquiries, and
communications above and shall advise Lender of any subsequent developments.

6. Notice of Claims Against Lender. Lender shall give written notice to
Indemnitor of any action against Lender which might give rise to a claim by
Lender against Indemnitor under this Agreement. If any action is brought against
Lender, Indemnitor, at Lender’s sole option and Indemnitor’s expense, may be
required to defend against such action with counsel satisfactory to Lender and,
with Lender’s sole consent and approval, to settle and compromise any such
action. However, Lender may elect to be represented by separate counsel, at
Lender’s expense, and if Lender so elects any settlement or compromise shall be
effected only with the consent of Lender. Lender may elect to join and
participate in any settlements, remedial actions, legal proceedings or other
actions included in connection with any claims under this Agreement.

 

4



--------------------------------------------------------------------------------

7. Payment of Lender’s Expenses. If Lender retains counsel for advice or other
representation (i) with respect to this Agreement, (ii) in any litigation,
contest, dispute, suit or proceeding (whether instituted by Lender, Indemnitor,
or any other party) in any way relating to this Agreement and the indemnities
described herein, or (iii) to enforce Indemnitor’s obligations hereunder, then
all of the reasonable attorneys’ fees arising from such services and all related
expenses and court costs shall be payable on demand by Indemnitor to Lender.

8. Waivers. Indemnitor hereby waives notice of: (a) Lender’s acceptance of this
Agreement; (b) any Indemnitor’s grant to Lender of a security interest, lien or
encumbrance in any of Indemnitor’s assets; (c) Lender’s release, waiver or
modification of this Agreement or any Indemnitor’s obligations hereunder, or any
other party’s guaranty of the Note or any security interest, lien or encumbrance
in any other party’s assets given to Lender to secure the Note, this Agreement
or any other party’s guaranty; (d) Lender’s amendment of the Note or any other
agreement or instrument referred to therein; (f) extensions of time of payment
of the Note granted to Indemnitor; and (g) acceptance from Indemnitor (or any
other party) of any partial payment or payments on the Note or any collateral
securing the payment thereof or the settlement, subordination, discharge or
release of the Note. Indemnitor agrees that Lender may have or at any time may
do any or all of the foregoing actions in such manner, upon such terms and at
such times as Lender, in its sole discretion, deems advisable, without in any
way impairing, affecting, reducing or releasing Indemnitor from their
obligations under this Agreement, and Indemnitor hereby consents to each of the
foregoing actions. To the extent permitted by law, Indemnitor further waives any
right to assert against Lender any legal or equitable defense, counterclaim, set
off or cross claim which any of them may now or at any time or times hereafter
have against each other.

9. No Waiver. Indemnitor’s obligations hereunder shall in no way be impaired,
reduced or released by reason of (a) Lender’s omission or delay to exercise any
right described herein; or (b) any act or omission of Lender in connection with
any notice, demand, warning or claim regarding violations of codes, laws or
ordinances governing the Property.

10. Joint and Several Liability; Separate Obligation. The obligations of each
Indemnitor are joint and several from each other Indemnitor. Borrower and
Guarantor agree that the obligations, covenants and indemnification provided in
this Agreement are separate, independent of and in addition to Borrower’s
undertakings under the Note. Borrower and Guarantor agree that a separate action
may be brought to enforce the provisions of this Agreement which shall in no way
be deemed to be an action on the Note, whether or not Lender would be entitled
to a deficiency judgment following a judicial foreclosure sale under the
Mortgage.

11. Successors and Assigns. This Agreement and the indemnities contained in this
Agreement shall be continuing, irrevocable and binding on Indemnitor and its
respective successors and assigns, and shall inure to the benefit of Lender and
Lender’s successors and assigns. The death or dissolution of any Indemnitor
shall not affect this Agreement or any of the other Indemnitor’s obligations
hereunder. The respective liabilities of any Indemnitor hereunder are not
contingent on the signature of any other Indemnitor.

 

5



--------------------------------------------------------------------------------

12. Survival of Representations and Warranties. All representations and
warranties of Indemnitor contained in the Agreement shall survive the execution
and delivery of this Agreement.

13. Notices. Any notices which any party may be required, or may desire, to give
shall, unless otherwise specified, be in writing and shall be (i) hand
delivered, effective upon receipt (ii) sent by United States Express Mail or by
private overnight courier, effective upon receipt, or (iii) served by certified
mail, postage prepaid, return receipt requested and addressed as follows:

In the case of Borrower to:

UTEK Corporation

UTEK Real Estate Holdings, Inc.

Attn: Sam I. Reiber, Esquire

2109 East Palm Avenue

Tampa, Florida 33605

In the case of Guarantor to:

Cortez 114, LLC

Attn: Sam I. Reiber, Esquire

2109 East Palm Avenue

Tampa, Florida 33605

In the case of Lender, to:

Gators Lender, LLC

Attn: Martin Schaffel, Sole Manager

5308 E. Longboat Blvd.

Tampa, Florida 33615

or such other address(es) or addressee(s) as the party to be served with notice
may have furnished to the other party.

14. Entire Agreement. This Agreement constitutes the entire Agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter contained in this
Agreement.

15. Amendment and Waiver. This Agreement may be amended and observance of any
term of this Agreement may be waived only with the written consent of Lender.

16. Governing Law. THIS ENVIRONMENTAL INDEMNITY AGREEMENT SHALL BE GOVERNED AND
CONTROLLED AS TO INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT AND
IN ALL OTHER RESPECTS BY THE LAWS, STATUTES AND DECISIONS OF THE STATE OF
FLORIDA.

 

6



--------------------------------------------------------------------------------

INDEMNITOR, IN ORDER TO INDUCE LENDER TO ACCEPT THIS ENVIRONMENTAL INDEMNITY
AGREEMENT, AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING DIRECTLY, INDIRECTLY
OR OTHERWISE IN CONNECTION WITH THIS ENVIRONMENTAL INDEMNITY AGREEMENT SHALL BE
LITIGATED, AT LENDER’S SOLE DISCRETION AND ELECTION, ONLY IN COURTS HAVING A
SITUS WITHIN THE COUNTY OF HILLSBOROUGH, FLORIDA. INDEMNITOR HEREBY CONSENTS AND
SUBMITS TO THE JURISDICTION OF ANY LOCAL OR STATE COURT LOCATED WITHIN SAID
COUNTY AND STATE. INDEMNITOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR
CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY LENDER ON THIS
ENVIRONMENTAL INDEMNITY AGREEMENT IN ACCORDANCE WITH THIS PARAGRAPH AND FURTHER
WAIVE ANY RIGHT INDEMNITOR MAY HAVE TO TRIAL BY JURY.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same agreement.

18. Severability. All provisions contained in this Agreement are severable and
the invalidity or unenforceability of any provision shall not affect or impair
the validity or enforceability of the remaining provisions of the Agreement.

19. Headings. The descriptive headings of the paragraphs of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(Signature Lines Begin on Following Page)

 

7



--------------------------------------------------------------------------------

(SIGNATURE PAGE TO ENVIRONMENTAL INDEMNITY AGREEMENT)

This Agreement is executed by Indemnitor as of the date set forth above.

 

BORROWER:

UTEK Corporation,

a Delaware corporation

By:  

/s/ Doug Schaedler

  Doug Schaedler, as President     [Corporate Seal]

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me on October 22, 2009, by Doug
Schaedler, as President of UTEK Corporation, a Delaware corporation, on behalf
of the corporation. He is personally known to me or has produced a valid
driver’s license as identification.

 

/s/ Joshua B. Riba

Notary Public My Commission Expires: August 18, 2013

[Signatures Continue on Following Page]

 

8



--------------------------------------------------------------------------------

(SIGNATURE PAGE TO ENVIRONMENTAL INDEMNITY AGREEMENT)

This Agreement is executed by Indemnitor as of the date set forth above.

 

BORROWER:

UTEK Real Estate Holdings, Inc.,

a Florida corporation

By:  

/s/ Sam I. Reiber

  Sam I. Reiber, as President     [Corporate Seal]

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me on October 22, 2009, by Sam
I. Reiber, as President of UTEK Real Estate Holdings, Inc., a Florida
corporation, on behalf of the corporation. He is personally known to me or has
produced a valid driver’s license as identification.

 

/s/ Kelly M. Melton

Notary Public My Commission Expires: May 10, 2010

[Signatures Continue on Following Page]

 

9



--------------------------------------------------------------------------------

(SIGNATURE PAGE TO ENVIRONMENTAL INDEMNITY AGREEMENT)

This Agreement is executed by Indemnitor as of the date set forth above.

 

GUARANTOR:

Cortez 114, LLC,

a Florida limited liability company

By:   UTEK Real Estate Holdings, Inc.,   a Florida corporation, as Managing
Member   By:  

/s/ Sam I. Reiber

    Sam I. Reiber, as President   [Corporate Seal]

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me on October 22, 2009, by Sam
I. Reiber, as President of UTEK Real Estate Holdings, Inc., a Florida
corporation, as Managing Member of Cortez 114, LLC, a Florida limited liability
company, on behalf of the corporation. He is personally known to me or has
produced a valid driver’s license as identification.

 

/s/ Kelly M. Melton

Notary Public

Kelly M. Melton

(Type, Print or Stamp Name) My Commission Expires: May 10, 2010

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Parcel 1

Begin at the Southeast Corner of Section 25, Township 22 South, Range 19 East,
Hernando County, Florida, run thence North 89°18’ West 2049. 80 feet; thence
North 0°06’ East, parallel to the East boundary of said Section, 765.85 feet;
thence East 69.60 feet; thence North 0°06’ East, 769.85 feet to South
right-of-way line of State Road No. 50; thence South 79° 14’ East, along the
said right-of-way line, 1443 feet to the intersection of old Road No. 50; thence
South 70°14; East, 266.80 feet along the center line of said old road; thence
South 78°39; East, along said center line, 335.5 feet to the East boundary of
said Section 25; thence South 0°06’ West, along said Section line, 1235.75 feet
to Point of Beginning.

Parcel 2

The East  3/4 of the North  3/4 of the North  1/2 of Northeast  1/4 of
Section 36, Township 22 South, Range 19 East, Hernando County, Florida.

 

11